 

al
FEB 2 6 2020

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

KEVIN BRANDT,

VS.

OLD DOMINION FREIGHT LINE,
INC., TOM LILLY WHITE, SCOTT

Plaintiff,

GOODRICH, and JOHN DOE
DEFENDANTS 1-6,

Defendants.

 

 

CV 18-128-BLG-SPW

ORDER

Before the Court are motions for summary judgment filed by both the

- Plaintiff and the Defendants. This case concerns Old Dominion’s allegedly

wrongful discharge of its Service Manager Kevin Brandt. Old Dominion’s stated

reason for Brandt’s discharge is that it discovered he failed to enforce the No

Weapons Policy once a year prior. Brandt disputes Old Dominion’s given reason,

arguing the No Weapons Policy was arbitrarily enforced and was merely a pretext

to terminate him for using Old Dominion’s Open Door Policy to report workplace
misconduct which he had been told by management to drop. For the following
reasons, the motions are denied.!
1, Undisputed facts

The Court is unable to provide a succinct statement of undisputed facts
because Brandt failed to adhere to the local rules governing responses to motions
for summary judgment. A responding party must file a Statement of Disputed
Facts simultaneously and separately from the response brief. D. Mont. L.R.
56.1(b). The Statement of Disputed Facts must set forth verbatim the moving
party’s Statement of Undisputed Facts, state whether each fact in the moving
party’s Statement is undisputed or disputed, and, if disputed, provide a pinpoint
cite to evidence that disputes the fact. D. Mont. L.R. 56.1(b)(1)(A-B). A
responding party’s failure to file a Statement of Disputed Facts is deemed an
admission that no material facts are in dispute. D. Mont. L.R. 56.1(d).

Local rules have the force of law and are binding upon the parties and the
Court. Professional Programs Group v. Department of Commerce, 29 F.3d 1349,
1353 (9th Cir. 1994). Only in rare cases will the Ninth Circuit reverse a district

court’s application of local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.

 

' The Court grants the Defendants’ motion to strike (Doc. 86) the Plaintiff's reply
brief in support of his motion for summary judgment (Doc. 81) because it

improperly includes new arguments and evidence not raised in his opening brief.
_Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996). The Court will not
consider the arguments or evidence.

2
1995), When a local rule permits the district court to grant summary judgment due
to noncompliance, the district court has broad discretion to determine whether
noncompliance should be deemed consent to the motion. Brydges v. Lewis, 18
F.3d 651, 652 (9" Cir. 1994).

Here, the local rule requires the Court to accept the Defendants’ Statement
of Undisputed Facts as well taken. Were the Court to do that and apply them to the:
law, the Defendants would be entitled to summary judgment on Brandt’s claims.

In the interest of justice, however, the Court will exercise its discretion and instead
accept Brandt’s nonconforming statement of disputed fact. Counsel for Brandt is
hereby warned that next time the Court will strictly enforce the rule.

Il. Summary judgment standard

“The court shall grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment
always bears the initial responsibility of informing the court of the basis for its
motion, and identifying those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986).
Material facts are those which may affect the outcome of the case. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is
genuine if there is sufficient evidence for a reasonable fact-finder to return a
verdict for the nonmoving party. Anderson, 477 U.S. at 248. If the moving party
meets its initial responsibility, the burden then shifts to the opposing party to
establish that a genuine issue of fact exists. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 586 (1986).

III. Discussion

The Defendants argue undisputed facts establish Old Dominion had good
cause to terminate Brandt because he failed to enforce Old Dominion’s No
Weapons Policy. Old Dominion further argues the undisputed facts establish the
failure to enforce the No Weapons Policy was not a pretext to terminate Brandt for
utilizing Old Dominion’s Open Door Policy. Brandt argues undisputed facts
establish his termination was not for good cause and was pretextual, or in the
alternative, that disputed facts preclude summary judgment.

Montana Code Annotated § 39-2-901, et seq., sets forth the provisions of the
“Wrongful Discharge from Employment Act.” Under the Act, a discharge is
wrongful if it is not for good cause or if the employer violated the express
provisions of its own written personnel policy. Mont. Code Ann. § 39-2-904(1)(b-

c). “Good cause” is defined as “reasonable job-related grounds for dismissal on a
failure to satisfactorily perform job duties, disruption of the employer’s operation,
or other legitimate business reason.” Mont. Code Ann. § 39-2-903(5). A
“legitimate business reason” is a reason that is not false, whimsical, arbitrary, or
capricious, and one that must have some logical relationship to the needs of the
business. Reinlasoder v. City of Colstrip, 376 P.3d 110, 113 (Mont. 2016). To
prove a discharge was wrongful, the employee may show either that the given
reason is not good cause, or that the given reason is a pretext and not the honest
reason for the discharge. Becker v. Rosebud Operating Services, Inc., 191 P.3d
435, 441 (Mont. 2008).

The Montana Supreme Court has stressed the importance of the “right of an
employer to exercise discretion over who it will employ and keep in employment,”
and cautioned that “an employer’s discretion is at its greatest when the discharged
employee is in a management position.” Reinlasoder, 376 P.3d at 146. However,
“the balance between the employer’s discretion and the employee’s equally
legitimate right to secure employment ... Should favor an employee who presents
evidence, and not mere speculation or denial, upon which a jury could determine
that the reasons given for his termination were false, arbitrary or capricious, and
unrelated to the needs of the business.” Reinlasoder, 376 P.3d at 113 (citing

Kestell v. Heritage Health Care Corp., 858 P.2d 3, 8 (1993)).
Here, disputed issues of fact preclude summary judgment on good cause.
While it appears an undisputed fact that an employee told Old Dominion that
Brandt failed to enforce the No Weapons Policy once a year ago, it is disputed
whether Brandt actually did fail to enforce the No Weapons Policy a year prior.
Old Dominion argues whether Brandt actually failed to enforce the No Weapons
Policy does not preclude a finding of good cause because the termination was
nonetheless based upon the verbal report of an employee, which Old Dominion in
its discretion was entitled to rely upon. But even if that were true, disputed issues
of fact prevent the Court from concluding the No Weapons Policy was not
arbitrarily enforced. For instance, it is disputed whether Scott Goodrich, the Vice
President for Old Dominion’s Pacific Northwest Region, repeatedly violated the
No Weapons Policy. If he did, a jury could conclude Old Dominion’s decision to
terminate Brandt for failing to enforce a policy his own boss repeatedly violated
was false, arbitrary, or capricious. Summary judgment is therefore precluded.

There are also disputed issues of fact on the matter of pretext. Brandt argues
the real reason he was terminated was because he went over a superior’s head to
report workplace misconduct pursuant to Old Dominion’s Open Door Policy.
Although Brandt does not possess any smoking gun evidence of pretext, he can
show a temporal proximity between his termination and use of the Open Door

Policy. Temporal proximity under the circumstances of the case can sometimes
give rise to a permissible inference of pretext. Compare Conner v. Schnuck
Markets, Inc., 121 F.3d 1390, 1395 (10th Cir. 1997) (4 months too long to infer
causation) and Davidson v. Midelfort Clinic, Ltd., 133 F.3d 499, 511 (7th Cir.
1998) (5 months too long to infer causation) with Bernhardt v. Interbank of N.Y.,
18 F.Supp.2d 219 (E.D.N.Y. 2008) (11 months was sufficient to infer causation)
and US EEOC v. Placer ARC, 114 F.Supp.3d 1048 (E.D. Cal. 2015) (8 months was
sufficient to infer causation). To separate speculation from inference, courts
should consider the temporal proximity and the specific facts and circumstances of
each case to determine whether a jury could fairly thfer causation. Farrerell v.
Planters Lifesavers Co., 206 F.3d 271, 281 (3rd Cir. 2008).

Here, the express language of Old. Dominion’s Open Door Policy states, in
part, “We have a positive, non-retaliation commitment for anyone who does come
forward with a concern or idea.” Brandt’s termination was about three weeks after
he allegedly used the Open Door Policy to go over his superior’s head and report
workplace misconduct which he had been told by his superior to drop. Considered
with other issues of disputed fact, such as how seriously the No Weapons Policy
was enforced, there is enough evidence for a jury to fairly infer the real reason
Brandt was terminated was because he used the Open Door Policy. If true, it
would be a wrongful discharge because it would violate the express language of

Old Dominion’s Open Door Policy. Summary judgment is therefore precluded.
IV. Conclusion
The parties’ motions for summary judgment (Docs. 39 and 48) are denied.
The Defendants’ motion to strike (Doc. 86) Brandt’s reply brief in support of his

motion for summary judgment is granted.

fo"
DATED this -26 day of February, 2020.

“SUSAN P. WATTERS
United States District Judge

 
